                                         Case 5:17-cv-00220-LHK Document 1224 Filed 01/10/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING ZTE'S
                                                                                            ADMINISTRATIVE MOTION TO
                                  14             v.                                         SEAL
                                  15     QUALCOMM INCORPORATED,                             Re: Dkt. No. 1211
                                  16                    Defendant.

                                  17
                                              Applying the compelling reasons standard, the Court rules on ZTE’s motion to seal as
                                  18
                                       follows. By Friday, January 11, 2019, at 8:00 a.m., ZTE shall refile a redacted public version of
                                  19
                                       the below exhibit consistent with the Court’s sealing rulings.
                                  20

                                  21          Document               Portion of Page/Line No.                     Ruling
                                  22    Blaylock Deposition      84:12; 84:14-18                 DENIED.
                                        Blaylock Deposition      129:20-130:13                   DENIED.
                                  23    Blaylock Deposition      228:19-20; 228:24-229:2         DENIED.
                                        Blaylock Deposition      262:16-263:8                    DENIED.
                                  24    Blaylock Deposition      283:12-283:14; 283:16-          DENIED.
                                  25                             284:2
                                        Blaylock Deposition      284:17-19; 284:22-285:3         DENIED.
                                  26    Blaylock Deposition      285:12-13; 285:15-20            DENIED.
                                        Blaylock Deposition      312:19-22; 312:24-25            DENIED.
                                  27    Blaylock Deposition      316:22-317:1; 317:6-317:16      DENIED.
                                  28                                                   1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING ZTE'S ADMINISTRATIVE MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1224 Filed 01/10/19 Page 2 of 2



                                             Document              Portion of Page/Line No.                Ruling
                                   1
                                        Blaylock Deposition      323:11-324:4                 DENIED.
                                   2

                                   3
                                       IT IS SO ORDERED.
                                   4

                                   5
                                       Dated: January 10, 2019
                                   6
                                                                                      ______________________________________
                                   7                                                  LUCY H. KOH
                                                                                      United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   2
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING ZTE'S ADMINISTRATIVE MOTION TO SEAL
